PITTMAN, Judge,
concurring in part, concurring in the result in part, and dissenting in part.
I concur in Parts II and III of the main opinion. I concur in the result as to Part I. As to Part IV, which overrules Campbell v. Campbell, 41 So.3d 775, 786 (Ala.Civ.App.2009), I believe, in contrast to the view of the per curiam opinion, that Campbell is consistent with appellate-review principles applicable to trial-court attorney-fee awards in domestic-relations cases. See, e.g., Walding v. Walding, 983 So.2d 1128, 1132 (Ala.Civ.App.2007) (affirming trial court’s judgment directing husband to pay one-half of wife’s undetermined attorney fees). Because I would prefer not to place this court in the position of micromanaging a settled area of trial-court discretion, see generally Ex parte James, 764 So.2d 557, 560 (Ala.1999), I dissent from Part IV of the main opinion.